Citation Nr: 0801094	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-36 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from March 1978 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative has argued that his service-
connected skin disability should be evaluated during periods 
of flare-ups.  VA has no control over the veteran's skin 
flare-ups, so he is advised to report to a VA Medical Center 
(VAMC) whenever flare-ups occur, so that they may be 
documented.  

In September 2007, the veteran submitted an information paper 
from ointment he reports receiving at the VAMC.  This raises 
the probability that there are VA clinical records that are 
not in the claims folder, which could be relevant to describe 
the service-connected skin disability and any flare-ups.  
These relevant records should be obtained.  See 38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).  

The veteran's last VA examination of his skin was over 4 
years ago, in October 2003.  This remand affords an 
opportunity for a current examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should obtain a copy of the 
veteran's VA clinical records since 
September 2003, and associate them with 
the claims folder.  

2.  The AOJ should schedule the veteran 
for an examination for his service-
connected  pseudofolliculitis barbae.  
The claims folder should be made 
available to the examiner to review in 
conjunction with the examination.  Any 
tests or studies needed to respond to 
the following questions should be done.  
The examiner should provide a complete 
explanation for the following:

a.  What are the current manifestations 
of the service-connected 
pseudofolliculitis barbae?  

b.  What percentage of the entire body 
is involved?  

c.  What percentage of exposed area is 
affected?  

d.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the disability requires systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs?  

e.  Based on the record and examination 
findings, the examiner should offer an 
opinion as to the frequency, extent, 
and symptoms of any flare-ups the 
veteran may experience.  If the 
examiner can not provide such an 
opinion, he should so state.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



